Slip Op. 03-136


                  UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________
                                                    :
UNITED STATES,
                                                    :
                               Plaintiff,
                                                    :
                       v.                                      Court No. 01–00034
                                                    :
NEW-FORM MANUFACTURING
  COMPANY, LTD.,                                    :

                        Defendant.       :
________________________________________


                                            JUDGMENT

       This action having been duly submitted for decision; and the Court, after due deliberation,

having rendered a decision herein, imposing a civil penalty of $73,867.36 and awarding Plaintiff

interest and costs (see Slip Op. 03-77, 27 CIT ___ (June 30, 2003) ); and

       Upon consideration of Plaintiff’s Notice of Filing and Proposed Final Judgment Order, as

well as Plaintiff’s Bill of Costs Against New-Form Manufacturing Company, Ltd., and Position on

the Award of Pre-Judgment Interest; and

       In light of Plaintiff’s responses to the questions posed in the Court’s letter of October 15,

2003, as well as Plaintiff’s other representations in the course of the October 20, 2003 teleconference

with the Court in this matter; and

       Noting the absence of any opposition or other comment by Defendant;

       Now, therefore, in conformity with Slip Op. 03-77, it is hereby
        ORDERED, ADJUDGED and DECREED that Plaintiff recover from Defendant $73,867.36

in penalties; and it is further

        ORDERED, ADJUDGED and DECREED that Plaintiff recover from Defendant $1,612.26

for costs incurred in this matter; and it is further

        ORDERED, ADJUDGED and DECREED that Defendant pay to Plaintiff post-judgment

interest on the sums awarded as penalties and costs, in accordance with 28 U.S.C. § 1961, from the

date of this Judgment to the date of payment; and it is further

        ORDERED, ADJUDGED and DECREED that this action be, and it hereby is, dismissed.



                                                ___________________________________
                                                      Delissa A. Ridgway, Judge


Dated: October 22, 2003
       New York, New York




                                                   -2-